Exhibit 10.09

AMENDMENT NUMBER ONE TO LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NUMBER ONE TO LOAN AND SECURITY AGREEMENT (this “Amendment”),
dated as of September 15, 2005, is entered into by and among PAINCARE HOLDINGS,
INC., a Florida corporation (“Parent”), and each of Parent’s Subsidiaries
identified on the signature pages hereof (such Subsidiaries are referred to
hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), each of the lenders
that is a signatory to this Amendment (together with their respective successors
and permitted assigns, individually, “Lender” and, collectively, “Lenders”), and
HBK INVESTMENTS L.P., a Delaware limited partnership, as the arranger and
administrative agent for the Lenders (in such capacity, together with its
successors, if any, in such capacity, “Agent”; and together with each of the
Lenders, individually and collectively, the “Lender Group”), in light of the
following:

W I T N E S S E T H

WHEREAS, Parent, each Borrower and the Lender Group are parties to that certain
Loan and Security Agreement, dated as of May 10, 2005 (as amended, restated,
supplemented, or modified from time to time, the “Loan Agreement”);

WHEREAS, Parent and each Borrower has requested that the Lender Group agree to
amend the Loan Agreement in accordance with the provisions of this Amendment;
and

WHEREAS, subject to the terms and conditions set forth in this Amendment, the
Lender Group is willing to so amend the Loan Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree to amend the Loan Agreement
as follows:

1. DEFINITIONS. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Loan Agreement, as amended
hereby.

2. AMENDMENTS TO LOAN AGREEMENT.

(a) Section 1.1 of the Loan Agreement is hereby amended by inserting the
following new definitions in proper alphabetical order:

“First Amendment” means that certain Amendment Number One to Loan and Security
Agreement dated as of September 15, 2005, by and among Parent, the Borrowers and
the Lender Group.



--------------------------------------------------------------------------------

“First Amendment Effective Date” means the date, if ever, that all of the
conditions set forth in Section 3 of the First Amendment shall be satisfied (or
waived by Agent in its sole discretion).

“Term Loan A” has the meaning set forth in Section 2.2(a).

“Term Loan A Amount” means $25,000,000.

“Term Loan A Commitment” means, with respect to each Lender, its Term Loan A
Commitment, and, with respect to all Lenders, their Term Loan A Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 14.1.

“Term Loan A Yield Maintenance Amount” means, as of any date prior to the first
anniversary of the Closing Date, an amount equal to the product of (a) the
greater of (i) $10,000,000 and (ii) the outstanding principal balance of the
Term Loan A as of such date times (b) a per annum rate for the period between
such date and the first anniversary of the Closing Date equal to the LIBOR Rate
as of such date plus the LIBOR Rate Term Loan Margin.

“Term Loan B” has the meaning set forth in Section 2.2(b).

“Term Loan B Amount” means $5,000,000.

“Term Loan B Closing Fee” has the meaning set forth in Section 2.11(c).

“Term Loan B Commitment” means, with respect to each Lender, its Term Loan B
Commitment, and, with respect to all Lenders, their Term Loan B Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 14.1.

“Term Loan B Yield Maintenance Amount” means, as of any date prior to the first
anniversary of the First Amendment Effective Date, an amount equal to the
product of (a) the outstanding principal balance of the Term Loan B as of such
date times (b) a per annum rate for the period between such date and the first
anniversary of the First Amendment Effective Date equal to the LIBOR Rate as of
such date plus the LIBOR Rate Term Loan Margin.

 

- 2 -



--------------------------------------------------------------------------------

(b) Section 1.1 of the Loan Agreement is hereby amended by amending and
restating the following definitions in their entirety as follows:

“Applicable Prepayment Premium” means, as of any date of determination, an
amount equal to the sum of (a) with respect to Term Loan A, (i) during the
period from and after the date of the execution and delivery of this Agreement
up to the date that is the first anniversary of the Closing Date, the greater of
(A) the Term Loan A Yield Maintenance Amount, and (B) $750,000, (ii) during the
period from and including the date that is the first anniversary of the Closing
Date up to the date that is the second anniversary of the Closing Date,
$500,000, and (iii) during the period of time from and including the date that
is the second anniversary of the Closing Date up to the date that is the third
anniversary of the Closing Date, $250,000, plus (b) with respect to Term Loan B,
(i) during the period from and after the First Amendment Effective Date up to
the date that is the first anniversary of the First Amendment Effective Date,
the greater of (A) the Term Loan B Yield Maintenance Amount, and (B) $150,000,
(ii) during the period from and including the date that is the first anniversary
of the First Amendment Effective Date up to the date that is the second
anniversary of the First Amendment Effective Date, $100,000, and (iii) during
the period of time from and including the date that is the second anniversary of
the First Amendment Effective Date up to the date that is the third anniversary
of the First Amendment Effective Date, $50,000.

“Commitment” means, with respect to each Lender, its Term Loan A Commitment, its
Term Loan B Commitment or its Total Commitment, as the context requires, and,
with respect to all Lenders, their Term Loan A Commitments, their Term Loan B
Commitments, or their Total Commitments, as the context requires, in each case
as such Dollar amounts are set forth beside such Lender’s name under the
applicable heading on Schedule C-1 or in the Assignment and Acceptance pursuant
to which such Lender became a Lender hereunder, as such amounts may be reduced
or increased from time to time pursuant to assignments made in accordance with
the provisions of Section 14.1.

“Pro Rata Share” means, as of any date of determination:

(a) with respect to a Lender’s obligation to make a Term Loan A and receive
payments of interest, fees, and principal with respect thereto, (i) priort to
the Term Loan Expiration Date, the percentage obtained by dividing (y) the sum
of (A) such Lender’s remaining Term Loan A Commitment, and (B) the outstanding
principal balance of such Lender’s Term Loans A, by (z) the sume of (A) the
aggregate amount of all Lenders’ remaining Term Loan A Commitments, and (B) the
aggregate outstanding principal balance of all Term Loans A, and (ii) from and
after the Term Loan Expiration Date, the percentage obtained by dividing (y) the
outstanding principal balance of such Lender’s Term Loans A by (z) the aggregate
outstanding principal balance of all Term Loans A,

(b) with respect to a Lender’s obligation to make a Term Loan B and receive
payments of interest, fees, and principal with respect thereto, (i) prior to the
Term Loan Expiration Date, the percentage obtained by dividing (y) the sum of
(A) such Lender’s remaining Term Loan B Commitment, and (B) the outstanding
principal balance of such Lender’s Term Loans B, by (z) the sum of (A) the
aggregate amount of

 

- 3 -



--------------------------------------------------------------------------------

all Lenders’ remaining Term Loan B Commitments, and (B) the aggregate
outstanding principal balance of all Term Loan B, and (ii) from and after the
Term Loan Expiration Date, the percentage obtained by dividing (y) the
outstanding principal balance of such Lender’s Term Loans B by (z) the aggregate
outstanding principal balance of all Term Loans B, or

(c) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 16.7), the percentage obtained
by dividing (i) the sum of (A) such Lender’s remaining Term Loan A Commitment
and Term Loan B Commitment (if any), and (B) the outstanding principal balance
of such Lender’s Term Loans A and Term Loans B, by (ii) the sum of (A) the
aggregate amount of all Lenders’ remaining Term Loan A Commitments and Term Loan
B Commitments (if any), and (B) the aggregate outstanding principal balance of
all Term Loans A and Term Loans B.

“Term Loan” and “Term Loans” means Term Loan A and/or Term Loan B, as the
context requires.

(c) Section 1.1 of the Loan Agreement is hereby amended by deleting the
definitions of the terms “Term Loan Amount”, “Term Loan Commitment”, and “Yield
Maintenance Amount” in their entirety.

(d) Section 2.2 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

“2.2 Term Loans.

(a) Term Loan A. Subject to the terms and conditions of this Agreement, each
Lender with a Term Loan A Commitment agrees (severally, not jointly or jointly
and severally) to make term loans A (collectively, “Term Loan A”) to Borrowers
from time to time from the Closing Date until the Term Loan Expiration Date, or
until the earlier reduction of its Term Loan A Commitment to zero in accordance
with the terms hereof, in an aggregate principal amount not to exceed the unused
portion of such Lender’s Term Loan A Commitment. The aggregate principal amount
of Term Loan A (based on the initial principal amount) shall not exceed the Term
Loan A Amount. The Term Loan A Commitment of each Lender shall (x) automatically
and permanently be reduced to the extent that such Lender makes a Term Loan A to
Borrowers, and (y) automatically and permanently be reduced to zero on the Term
Loan Expiration Date. Each Term Loan A requested by Borrowers pursuant to this
Section 2.2(a) shall be in a minimum amount of $2,500,000. Any principal amount
of Term Loan A that is repaid or prepaid may not be reborrowed. The outstanding
principal of the Term Loan A shall be repayable by the Borrowers in consecutive
quarterly installments, on the first day of each April, July, October and
January, commencing on April 1, 2006 and ending on the Maturity Date (or if
earlier than the Maturity Date, the date that the Term Loans have been repaid in
full) consisting of (i) during the period from April 1, 2006 through January 1,
2007, quarterly payments of $625,000, (ii) during the period from April 1, 2007
through January 1, 2008, quarterly payments of $1,250,000, and

 

- 4 -



--------------------------------------------------------------------------------

(iii) during the period from April 1, 2008 through the Maturity Date, equal
quarterly payments which, in the aggregate, equal the remaining outstanding
principal balance of Term Loan A; provided, that the last such installment shall
be in the amount necessary to repay in full the unpaid principal amount of Term
Loan A; provided, further, for the avoidance of doubt, no installment shall be
due during any period where the outstanding principal amount of Term Loan A has
been repaid in full. The outstanding unpaid principal balance and all accrued
and unpaid interest under Term Loan A shall be due and payable on the date of
termination of this Agreement, whether by its terms, by prepayment, or by
acceleration. All amounts outstanding under Term Loan A shall constitute
Obligations.

(b) Term Loan B. Subject to the terms and conditions of this Agreement, each
Lender with a Term Loan B Commitment agrees (severally, not jointly or jointly
and severally) to make term loans B (collectively, “Term Loan B”) to Borrowers
from time to time from the First Amendment Effective Date until the Term Loan
Expiration Date, or until the earlier reduction of its Term Loan B Commitment to
zero in accordance with the terms hereof, in an aggregate principal amount not
to exceed the unused portion of such Lender’s Term Loan B Commitment. The
aggregate principal amount of Term Loan B (based on the initial principal
amount) shall not exceed the Term Loan B Amount. The Term Loan B Commitment of
each Lender shall (x) automatically and permanently be reduced to the extent
that such Lender makes a Term Loan B to Borrowers, and (y) automatically and
permanently be reduced to zero on the Term Loan Expiration Date. Each Term Loan
B requested by Borrowers pursuant to this Section 2.2(b) shall be in a minimum
amount of $2,500,000. Any principal amount of Term Loan B that is repaid or
prepaid may not be reborrowed. The outstanding principal of the Term Loan B
shall be repayable by the Borrowers in consecutive quarterly installments, on
the first day of each April, July, October and January, commencing on April 1,
2006 and ending on the Maturity Date (or if earlier than the Maturity Date, the
date that the Term Loans have been repaid in full) consisting of (i) during the
period from April 1, 2006 through January 1, 2007, quarterly payments of
$125,000, (ii) during the period from April 1, 2007 through January 1, 2008,
quarterly payments of $250,000, and (iii) during the period from April 1, 2008
through the Maturity Date, equal quarterly payments which, in the aggregate,
equal the remaining outstanding principal balance of Term Loan B; provided, that
the last such installment shall be in the amount necessary to repay in full the
unpaid principal amount of Term Loan B; provided, further, for the avoidance of
doubt, no installment shall be due during any period where the outstanding
principal amount of Term Loan B has been repaid in full. The outstanding unpaid
principal balance and all accrued and unpaid interest under Term Loan B shall be
due and payable on the date of termination of this Agreement, whether by its
terms, by prepayment, or by acceleration. All amounts outstanding under Term
Loan B shall constitute Obligations.”

 

- 5 -



--------------------------------------------------------------------------------

(e) Section 2.3(c)(i)(2) of the Loan Agreement is hereby amended and restated in
its entirety as follows:

“(2) the requested Borrowing would exceed the unused portion of the Term Loan A
Commitments or the Term Loan B Commitments, as applicable.”

(f) Section 2.11 of the Loan Agreement is hereby amended (i) by deleting the
word “and” at the end of clause (a), (ii) by deleting the period at the end of
clause (b) and replacing it with “, and”, and (iv) by adding the following new
clause (c):

“(c) Term Loan B Closing Fee. An amendment fee in the amount of $100,000 (the
“Term Loan B Closing Fee”), which amendment fee shall be fully earned on the
First Amendment Effective Date, and shall be charged to Borrowers’ Loan Account
on such date.”

(g) Section 2.17 of the Loan Agreement is hereby amended by deleting the phrase
“each Lender with a Term Loan Commitment” and replacing it with the phrase “each
Lender with a Term Loan A Commitment or a Term Loan B Commitment”.

(h) Section 15.1(j) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

“(j) change the definition of Term Loan A Amount, Term Loan B Amount or Term
Loan Expiration Date, or”

(i) Schedule C-1 to the Loan Agreement is hereby amended and restated in its
entirety as set forth on Exhibit A to this Amendment.

3. CONDITIONS PRECEDENT TO THIS AMENDMENT. The satisfaction of each of the
following shall constitute conditions precedent to the effectiveness of this
Amendment and each and every provision hereof:

(a) After giving effect to this Amendment, the representations and warranties in
this Amendment, the Loan Agreement and the other Loan Documents shall be true
and correct in all material respects on and as of the date hereof, as though
made on such date (except to the extent that such representations and warranties
relate solely to an earlier date);

(b) Agent shall have received the reaffirmation and consent of each Guarantor
attached hereto as Exhibit B (the “Consent”), duly executed and delivered by an
authorized official of each Guarantor;

(c) Agent shall have received a certificate of status with respect to each
Borrower and each Guarantor, dated within 10 days of the date hereof, such
certificate to be issued by the appropriate officer of the jurisdiction of
organization of such Borrower or Guarantor, as applicable, which certificate
shall indicate that such Borrower or Guarantor, as applicable, is in good
standing in such jurisdiction;

 

- 6 -



--------------------------------------------------------------------------------

(d) Agent shall have received a certificate from the secretary of Parent
certifying that, except as disclosed therein, the Governing Documents of the
Borrowers and the Guarantors have not been amended since the Closing Date;

(e) After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing on the date hereof or as of the date of the
effectiveness of this Amendment; and

(f) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against any Borrower, any Guarantor or any member of the
Lender Group.

4. REPRESENTATIONS AND WARRANTIES. Parent and each Borrower hereby represents
and warrants to the Lender Group as follows:

(a) After giving effect to this Amendment, the representations and warranties in
this Amendment, the Loan Agreement and the other Loan Documents are true and
correct in all material respects on and as of the date hereof, as though made on
such date (except to the extent that such representations and warranties relate
solely to an earlier date);

(b) The execution, delivery, and performance of this Amendment and of the Loan
Agreement, as amended by this Amendment, are within Parent’s and each Borrower’s
corporate powers, have been duly authorized by all necessary corporate action,
and are not in contravention of any law, rule, or regulation, or any order,
judgment, decree, writ, injunction, or award of any arbitrator, court, or
governmental authority, or of the terms of its charter or bylaws, or of any
contract or undertaking to which it is a party or by which any of its properties
may be bound or affected,

(c) This Amendment and the Loan Agreement, as amended by this Amendment,
constitute Parent’s and each Borrower’s legal, valid, and binding obligation,
enforceable against Parent and such Borrower in accordance with its terms,

(d) This Amendment has been duly executed and delivered by Parent and each
Borrower,

(e) The execution, delivery, and performance of the Consent is within each
Guarantor’s corporate power, has been duly authorized by all necessary corporate
action, and is not in contravention of any law, rule or regulation, or any
order, judgment, decree, writ, injunction, or award of any arbitrator, court or
governmental authority, or of the terms of its charter or bylaws, or of any
contract or undertaking to which it is a party or by which any of its properties
may be bound or affected,

(f) The Consent constitutes each Guarantor’s legal, valid, and binding
obligations, enforceable against each such Person in accordance with its terms,

 

- 7 -



--------------------------------------------------------------------------------

(g) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing on the date hereof or as of the date of the
effectiveness of this Amendment,

(h) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against any Borrower, any Guarantor, or any member of the Lender
Group, and

(i) The Consent has been duly executed and delivered by each Guarantor.

5. CONSTRUCTION. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF NEW YORK.

6. ENTIRE AMENDMENT; EFFECT OF AMENDMENT. This Amendment, and terms and
provisions hereof, constitute the entire agreement among the parties pertaining
to the subject matter hereof and supersedes any and all prior or contemporaneous
amendments relating to the subject matter hereof. Except for the amendments to
the Loan Agreement expressly set forth in Section 2 hereof, the Loan Agreement
and other Loan Documents shall remain unchanged and in full force and effect.
The execution, delivery, and performance of this Amendment shall not operate as
a waiver of or, except as expressly set forth herein, as an amendment of, any
right, power, or remedy of the Lender Group as in effect prior to the date
hereof. The amendments set forth herein are limited to the specifics hereof,
shall not apply with respect to any facts or occurrences other than those on
which the same are based, and except as expressly set forth herein, shall
neither excuse any future non-compliance with the Loan Agreement, nor shall
operate as a waiver of any Default or Event of Default. To the extent any terms
or provisions of this Amendment conflict with those of the Loan Agreement or
other Loan Documents, the terms and provisions of this Amendment shall control.
This Amendment is a Loan Document.

7. COUNTERPARTS; TELEFACSIMILE EXECUTION. This Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties hereto may execute this Amendment by
signing any such counterpart. Delivery of an executed counterpart of this
Amendment by telefacsimile shall be equally as effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile also shall deliver an
original executed counterpart of this Amendment, but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment.

8. MISCELLANEOUS.

(a) Upon the effectiveness of this Amendment, each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of like
import referring to the Loan Agreement shall mean and refer to the Loan
Agreement as amended by this Amendment.

 

- 8 -



--------------------------------------------------------------------------------

(b) Upon the effectiveness of this Amendment, each reference in the Loan
Documents to the “Loan Agreement”, “thereunder”, “therein”, “thereof” or words
of like import referring to the Loan Agreement shall mean and refer to the Loan
Agreement as amended by this Amendment.

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.

 

PAINCARE HOLDINGS, INC.

a Florida corporation

By:  

/s/ Randy Lubinsky

Name:   Randy Lubinsky Title:   Chief Executive Officer

PAINCARE SURGERY CENTERS, INC.

a Florida corporation

By:  

/s/ Randy Lubinsky

Name:   Randy Lubinsky Title:   Chief Executive Officer

ADVANCED ORTHOPAEDICS OF

SOUTH FLORIDA II, INC.,

a Florida corporation

By:  

/s/ Randy Lubinsky

Name:   Randy Lubinsky Title:   Chief Executive Officer

PAIN AND REHABILITATION

NETWORK, INC.,

a Florida corporation

By:  

/s/ Randy Lubinsky

Name:   Randy Lubinsky Title:   Chief Executive Officer

MEDICAL REHABILITATION

SPECIALISTS II, INC.,

a Florida corporation

By:  

/s/ Randy Lubinsky

Name:   Randy Lubinsky Title:   Chief Executive Officer



--------------------------------------------------------------------------------

PAINCARE ACQUISITION COMPANY

V, INC.,

a Florida corporation

By:  

/s/ Randy Lubinsky

Name:   Randy Lubinsky Title:   Chief Executive Officer

PAINCARE ACQUISITION COMPANY

VI, INC.,

a Florida corporation

By:  

/s/ Randy Lubinsky

Name:   Randy Lubinsky Title:   Chief Executive Officer

HEALTH CARE CENTER OF TAMPA,

INC.,

a Florida corporation

By:  

/s/ Randy Lubinsky

Name:   Randy Lubinsky Title:   Chief Executive Officer

PAINCARE ACQUISITION COMPANY

VIII, INC.,

a Florida corporation

By:  

/s/ Randy Lubinsky

Name:   Randy Lubinsky Title:   Chief Executive Officer

PAINCARE ACQUISITION COMPANY

IX, INC.

a Florida corporation

By:  

/s/ Randy Lubinsky

Name:   Randy Lubinsky Title:   Chief Executive Officer



--------------------------------------------------------------------------------

PAINCARE ACQUISITION COMPANY

X, INC.

a Florida corporation

By:  

/s/ Randy Lubinsky

Name:   Randy Lubinsky Title:   Chief Executive Officer

PAINCARE ACQUISITION COMPANY

XI, INC.

a Florida corporation

By:  

/s/ Randy Lubinsky

Name:   Randy Lubinsky Title:   Chief Executive Officer

GEORGIA SURGICAL CENTERS, INC.

a Georgia corporation

By:  

/s/ Randy Lubinsky

Name:   Randy Lubinsky Title:   Chief Executive Officer

PAINCARE ACQUISITION COMPANY

XIII, INC.,

a Florida corporation

By:  

/s/ Randy Lubinsky

Name:   Randy Lubinsky Title:   Chief Executive Officer

BENJAMIN ZOLPER, M.D., INC.

a Florida corporation

By:  

/s/ Randy Lubinsky

Name:   Randy Lubinsky Title:   Chief Executive Officer

PAINCARE ACQUISITION COMPANY

XV, INC.

a Florida corporation

By:  

/s/ Randy Lubinsky

Name:   Randy Lubinsky Title:   Chief Executive Officer



--------------------------------------------------------------------------------

PAINCARE ACQUISITION COMPANY

XVII, INC.

a Florida corporation

By:  

/s/ Randy Lubinsky

Name:   Randy Lubinsky Title:   Chief Executive Officer

PAINCARE ACQUISITION COMPANY

XIX, INC.

a Florida corporation

By:  

/s/ Randy Lubinsky

Name:   Randy Lubinsky Title:   Chief Executive Officer

PAINCARE ACQUISITION COMPANY

XVIII, INC.

a Florida corporation

By:  

/s/ Randy Lubinsky

Name:   Randy Lubinsky Title:   Chief Executive Officer

PAINCARE SURGERY CENTERS I, INC.

a Florida corporation

By:  

/s/ Randy Lubinsky

Name:   Randy Lubinsky Title:   Chief Executive Officer

PAINCARE SURGERY CENTERS II, INC.

a Florida corporation

By:  

/s/ Randy Lubinsky

Name:   Randy Lubinsky Title:   Chief Executive Officer



--------------------------------------------------------------------------------

HBK INVESTMENTS L.P.,

a Delaware limited partnership, as Agent

By:  

/s/ David C. Haly

Its authorized signatory

PCRL INVESTMENTS L.P.,

a Delaware limited partnership, as Lender

By:  

/s/ David C. Haly

Its authorized signatory



--------------------------------------------------------------------------------

Exhibit A

Schedule C-1

Commitments

 

Lender

   Term Loan A
Commitment    Term Loan B
Commitment    Total
Commitment PCRL INVESTMENTS L.P.    $ 25,000,000.00    $ 5,000,000.00    $
30,000,000.00

All Lenders

   $ 25,000,000.00    $ 5,000,000.00    $ 30,000,000.00



--------------------------------------------------------------------------------

Exhibit B

REAFFIRMATION AND CONSENT

All capitalized terms used herein but not otherwise defined herein shall have
the meanings ascribed to them in that certain Loan and Security Agreement by and
among PAINCARE HOLDINGS, INC., a Florida corporation (“Parent”), and each of
Parent’s Subsidiaries identified on the signature pages thereof (such
Subsidiaries are referred to hereinafter each individually as a “Borrower”, and
individually and collectively, jointly and severally, as the “Borrowers”), each
of the lenders that is a signatory to thereto (together with their respective
successors and permitted assigns, individually, “Lender” and, collectively,
“Lenders”), and HBK INVESTMENTS L.P., a Delaware limited partnership, as the
arranger and administrative agent for the Lenders (in such capacity, together
with its successors, if any, in such capacity, “Agent”; and together with each
of the Lenders, individually and collectively, the “Lender Group”), dated as of
May 10, 2005 (as amended, restated, supplemented or otherwise modified, the
“Loan Agreement”), or in Amendment Number Three to Loan and Security Agreement,
dated as of August     , 2005 (the “Amendment”), among Parent, the Borrowers and
the Lender Group. The undersigned each hereby (a) represents and warrants to the
Lender Group that the execution, delivery, and performance of this Reaffirmation
and Consent are within its powers, have been duly authorized by all necessary
action, and are not in contravention of any law, rule, or regulation, or any
order, judgment, decree, writ, injunction, or award of any arbitrator, court, or
governmental authority, or of the terms of its charter or bylaws, or of any
contract or undertaking to which it is a party or by which any of its properties
may be bound or affected; (b) consents to the amendment of the Loan Agreement by
the Amendment; (c) acknowledges and reaffirms its obligations owing to the
Lender Group under any Loan Documents to which it is a party; and (d) agrees
that each of the Loan Documents to which it is a party is and shall remain in
full force and effect. Although the undersigned has been informed of the matters
set forth herein and has acknowledged and agreed to same, it understands that
the Lender Group has no obligations to inform it of such matters in the future
or to seek its acknowledgment or agreement to future amendments, and nothing
herein shall create such a duty. Delivery of an executed counterpart of this
Reaffirmation and Consent by telefacsimile shall be equally as effective as
delivery of an original executed counterpart of this Reaffirmation and Consent.
Any party delivering an executed counterpart of this Reaffirmation and Consent
by telefacsimile also shall deliver an original executed counterpart of this
Reaffirmation and Consent but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Reaffirmation and Consent. This Reaffirmation and Consent shall be governed
by the laws of the State of New York.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have each caused this Reaffirmation and
Consent to be executed as of the date of the Amendment.

 

PAINCARE HOLDINGS, INC., a Florida corporation By:  

 

Name:  

 

Title:  

 

PAINCARE, INC.,

a Nevada corporation

By:  

 

Name:  

 

Title:  

 

PAINCARE MANAGEMENT SERVICES,

INC.,

a Florida corporation

By:  

 

Name:  

 

Title:  

 

CAPERIAN, INC.,

a Florida corporation

By:  

 

Name:  

 

Title:  

 